          Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

    UNITED STATES OF AMERICA,                            )
                                                         )
                   Plaintiff,                            )
                                                         )
          vs.                                            )            Cr. No. 19-00940-JCH
                                                         )
    BRANDON CHARLEY,                                     )
                                                         )
                   Defendant.                            )

                          UNITED STATES’ OPPOSED MOTION
                    FOR SWORN TESTIMONY VIA VIDEO CONFERENCE

         The United States of America moves this Court to permit sworn testimony via video

conference at trial from FBI Laboratory witnesses Megan Grimes, Margaret Waldron, Melissa

Ramirez, Crystal Cauley, Kyla Binfet, Karla Wright, Lily Wong, Michelle Morris, and Jessica

Weise who performed foundational portions of the DNA analysis process. FBI Forensic Analyst

Elizabeth Talley will testify in person and provide comprehensive expert testimony about DNA

evidence, the process of its analysis, and the results in this case. In a more perfect world, this

motion would be unnecessary. But, due to the refusal of defense counsel to stipulate to even the

most pro forma evidence, and the extraordinary obstacles imposed by the COVID-19 pandemic,

video testimony is necessary. Without such video testimony, the United States would be placed in

the unenviable position of having to entertain a motion to continue or abandonment of crucial DNA

testimony. Thus, the United States should be permitted to present evidence from its out-of-state,

foundational DNA witnesses on the scheduled trial date of March 15, 2021. 1



1
 It should be noted that the United States attempted to try this case prior to the pandemic. A continuance was
granted over the objection of the United States. (Doc. 156). Even though no one could have predicted the
pandemic, if this current motion is denied, the United States will be severely prejudiced by that earlier, opposed
continuance.
        Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 2 of 11




I.     FACTS

       On June 24, 2018, Defendant shot an unarmed John Doe in cold-blood from a distance of

about fifty yards. Defendant fled the area and hid the firearm he used to kill Doe. The FBI

responded to the scene and located, among other things, John Doe’s deceased body, blood stains

in the dirt, blood in the backseat of a disabled Ford Explorer, and two shirts near the scene. They

collected evidence and swabbed multiple areas of evidentiary importance, including John Doe’s

genitals. The FBI sent the evidence to the laboratory in Quantico, Virginia, for DNA analysis.

       The FBI DNA unit utilizes a division of labor method to compare DNA. Much of the

process is automated, so the human witnesses often merely transfer and record pieces of

evidence for the eventual analysis. The first step, in which pieces of the subject evidence are

removed and placed in a tube is called “collection.” Crystal Cauley, Kyla Binfet, and Megan

Grimes performed the collection phase on different pieces of evidence. After the collection

phase, the laboratory moves into the “extraction” phase.

       During extraction, the FBI laboratory treats the collected evidence with heat and

chemicals to release the DNA into a liquid solution for analysis. Karla Wright and Margaret

Waldron performed the extraction phase on different pieces of evidence. After the extraction

phase, the laboratory moves into the “quantification” phase.

       During quantification, additional chemicals are added to the liquid extract and an

automated instrument transfers a portion of the extract to a plate. The plate is placed on an

instrument that processes the samples to determine the amount of DNA in the extract. Karla

Wright and Melissa Ramirez performed the quantification phase on different pieces of evidence.

Following quantification, the laboratory moves into the “amplification” phase.



                                                 2
        Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 3 of 11




       During amplification, the DNA extract on the plate is transferred with chemicals to an

automated instrument that replicates the DNA in the sample to create a larger quantity for

analysis. Melissa Ramirez and Lily Wong performed the amplification phase on different pieces

of evidence. Finally, another automated instrument transfers the extract and chemicals to a new

plate that is placed on an instrument which uses an electrical charge to force the DNA through a

narrow tube where it is imaged to generate a profile. Michelle Morris prepared the instrument

for this phase of analysis for some of the evidence. These profiles are recorded and compared

using the STRMix software.

       In addition to DNA testing, the unit often analyzes evidence for blood or semen.

Initially, the biologists use presumptive chemical reagents to determine if additional analysis

needs to occur. If there is a presumptive positive, the color of the sample changes and the

samples are processed using additional chemicals and viewed under a microscope to confirm the

presence of semen or blood. In this case, Jessica Weiss performed a presumptive test for semen,

which was negative, warranting no additional testing. Crystal Cauley performed a presumptive

test for blood, which was positive. The results of the positive test were confirmed using a

microscope by the expert witness, Elizabeth Talley, who will testify about them at trial.

       During the course of the analyses at the DNA Unit, strict operating procedures are

adhered to and confirmed by each and every witness. These operating procedures have been

validated internally and are subjected to periodic internal and external audits. All of the

discovery relating to the testing was provided to counsel for defense and has not been contested.

       The results of the DNA analysis provided valuable evidentiary support for the United

States’ allegations and contradictions of Defendant’s self-defense/defense-of-another claims.

                                                 3
           Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 4 of 11




First, the blood that was located in the back of the Ford Explorer was confirmed to belong to

John Doe. This indicates that Doe bled in the back-seat of the vehicle, supporting the

prosecution witness’s accounts that Doe was attempting to flee the area with them at the time of

the shooting. Doe’s attempted flight from the area renders Defendant’s claim that he had to

immediately and reasonably use deadly force to defend someone unlikely.

       Second, the blood that was located on the ground near the Ford Explorer was confirmed

to belong to John Doe. Compared to the location of the shell casings, this confirms that

Defendant shot Doe from a great distance. The distance not only contradicts Defendant’s self-

defense or defense of another claim, but indicates deliberate intent since accurate pistol

marksmanship at that distance is difficult.

       Finally, there was no DNA unlike John Doe’s on his genital swabs. Since the crux of

Defendant’s defense-of-another claim is that he believed Doe raped an unresponsive woman

found at the scene, the absence of female DNA on Doe’s genitals contradicts this preposterous

account.

       At trial, the United States does not anticipate that any of the above listed witnesses will

testify for longer than five minutes. Conversely, the United States’ expert Elizabeth Talley will

testify, in-person, about the entire process of DNA analysis and the methods used by the FBI

laboratory to generate the reliable results. Therefore, compelling nine witnesses to travel from

the east coast, during an unprecedented pandemic, would be obtuse, unnecessary, and potentially

dangerous.

           II. Applicable Law

       “The right to confront and to cross-examine is not absolute and may, in appropriate cases,

bow to accommodate other legitimate interests in the criminal trial process.” Chambers v.

                                                 4
        Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 5 of 11




Mississippi, 410 U.S. 284, 295 (1973). While “the Confrontation Clause reflects a preference for

face-to-face confrontation at trial, that preference must occasionally give way to considerations

of public policy and the necessities of the case.” Maryland v. Craig, 497 U.S. 836, 849

(1990)(emphasis in the original)(internal citations and quotations omitted).

       In Craig, the state of Maryland invoked a statutory procedure permitting a judge to allow

a child sex-abuse victim to testify via one-way closed circuit television. That statute permitted

such testimony if the court determined that the child’s live testimony would result in the child

suffering serious emotional distress such that he or she could not reasonably communicate. Id.

The child, prosecutor, and defense counsel went to another room for the testimony, and the

defendant, judge, and jury remained in the courtroom. Id. The child victims were allowed to

testify in this manner, and the issue was taken up on appeal. Id. In analyzing whether such a

procedure ran afoul of the Confrontation Clause, the Supreme Court of the United States held:

          The Confrontation Clause does not guarantee criminal defendants an
          absolute right to a face-to-face meeting with the witnesses against them at
          trial. The Clause’s central purpose … is served by the combined effects of
          the elements of confrontation: physical presence, oath, cross-examination,
          and observation of demeanor by the trier or fact. Although face-to-face
          confrontation forms the core of the Clause’s values, it is not an
          indispensable element of the confrontation right … Nonetheless, the right to
          confront accusatory witnesses may be satisfied absent a physical, face-to-
          face confrontation at trial only where denial of such confrontation is
          necessary to further an important public policy and only where the
          testimony’s reliability is otherwise assured.

Id. at 836-37 (citing Coy v. Iowa, 487 U.S. 1012, 1021 (1988)). The Court went on to recognize

that states have a compelling interest in protecting minor victims of sex crimes from further

trauma and embarrassment (citations omitted) and declined to second-guess Maryland’s interest

in protecting the welfare of its children. Id. at 838. In reaching this holding, the Court

determined that an evidentiary hearing must be held to determine that denial of face-to-face

                                                 5
         Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 6 of 11




testimony is necessary to further an important public policy, and that the reliability of the

testimony is otherwise assured. Id. at 850, 855.

       Since Craig, several other cases have clarified what are and are not “important public

policies.” In United States v. Yates, 438 F.3d 1307 (11th Cir. 2006), a district court applied the

Craig test to permit witnesses in Australia to testify by two-way video conference at trial in

Montgomery, Alabama. However, the court did not hold a hearing, and relied on the United

States’ assertions that the Australians were unwilling to travel to the U.S. for trial, and that the

important public policies were to provide the fact-finder with crucial evidence, and resolve the

case expeditiously and justly. Id. at 1315-16. The Eleventh Circuit reversed, holding that even

though the Government’s presentation of crucial evidence is an important public policy, the

availability of a Rule 15 deposition basically subtracts from the prosecutor’s need for video

conference testimony in that circumstance. Id. at 1316.

       Regarding the option of a Rule 15 deposition, the court found no evidentiary support for a

case–specific finding that the witnesses and Defendants could not be placed in the same room for

the taking of pre-trial deposition testimony pursuant to Rule 15, specifically noting that the

parties could have traveled to Australia. Id. 1317-18. The court also specifically stated the

Government never advocated any special circumstance created an inability to take such a

deposition or that it would have been impossible to allow Defendants to attend such a deposition.

Id. at 1318.

       In United States v. Rosenau, 870 F. Supp. 2d 1109, 1112 (W.D.Wa. 2012), a witness was

allowed to testify remotely from Canada because that witness had been sued by the defendant in

British Columbia and a default judgement prohibited the witness from entering the United States.

Further, the Canadian government would not allow the defendant to travel to Canada, and the US

                                                   6
        Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 7 of 11




Marshals Service would have been unable to maintain control of the defendant outside the

United States. Id. The court also stated there was an important public policy interest in allowing

the United States to try cases regarding international smuggling of narcotics, and in ensuring the

national forests are not used as staging grounds to facilitate the introduction of contraband into

the U.S. Id. Furthermore, the procedures used to take such testimony surpassed those approved

in Craig, due to overall better technology, and a second appointed attorney to cross-examine the

witness in person. Id. at 1113.

       In United States v. Benson, 79 F. App’x 813, 820-21 (6th Cir. 2003), the Sixth Circuit

upheld a district court’s decision to allow an eighty-five-year-old victim of fraud to testify via

video conference. They found sufficient evidence was presented that the witness was too ill to

travel, and the procedure was also consistent with the ruling in United States v. Gigante, 166

F.3d. 75, 80 (2d Cir. 1999) (closed circuit television procedure preserved characteristics of in-

court testimony including swearing in, full cross examination, testimony in full view of the

parties and the court, and was visible to the defendant).

       More recently, in United States v. Donziger, 2020 WL 4747532 (S.D.N.Y. Aug. 17, 2020),

a district court denied a defense motion for continuance based on a variety of factors, including

Covid-19. While not directly addressing the issue, that court observed:


       While the Court will not rule on the Government's motion for remote testimony
       before it is made, the Court notes that depending on the circumstances of the
       Government's witness, remote testimony may comport with the Sixth Amendment
       principles set forth in Craig and Gigante. At least in in some instances, allowing
       remote testimony may be needed to promote the strong public interest in avoiding
       exposing at-risk individuals to COVID-19 and minimizing further spread of the
       virus. And depending on the witness's situation, the health risks and travel
       restrictions occasioned by the ongoing pandemic may also constitute “exceptional
       circumstances” that would permit the use of video testimony. While no motion for
       video testimony has been made, suffice it to say that such a motion would not be
       dead on arrival.
                                               7
        Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 8 of 11




Id. at *3 (citing Craig and Gigante).

       Suffice to say, these cases demonstrate the right of confrontation is not absolute, and public

policy concerns regarding the health and welfare of witnesses and the impacted communities are

legitimate and valid bases for authorizing remote testimony.

       III. Argument

       In this case, there are several important public policies at issue. The prosecution of

murder on tribal lands is an important public policy. If the prosecution of international drug

smuggling is an important public policy, as it was in Rosenau, then certainly the fight against

violent crime is too. Furthermore, the victim’s family in this case has a right to a resolution.

More than two and a half years is a long time to wait, and they deserve to have some closure.

       Another glaring public policy is the COVID-19 pandemic and limiting the spread of the

virus. It is contrary to important public policy to have nine witnesses travel interstate to give

face-to-face testimony regarding foundational matters. The nine witnesses live near Quantico,

Virginia. Furthermore, the FBI laboratory in Quantico has experienced at least a dozen cases of

COVID-19 infection at its facility. While under normal circumstances, their in-person testimony

could easily be arranged, the country and the world is currently dealing with the COVID-19

pandemic which has significantly impacted the way in which we travel and work.

       To facilitate in-person testimony, witnesses would need to travel to New Mexico from

northern Virginia. The Center for Disease Control has discouraged travel during the pandemic.

https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-covid19.html. Travel from

northern Virginia is even more risky than from neighboring states because it almost certainly




                                                  8
          Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 9 of 11




requires at least one lay-over, amplifying the exposure of the witnesses to populations in multiple

areas.

         Furthermore, local accommodations have been impacted by the pandemic.

https://www.abqjournal.com/1473239/hotels-look-to-reopen-during-the-pandemic.html.

Although hotels may be currently available, the situation in March remains to be determined.

As this Court is aware, various quarantining restrictions have been imposed upon interstate

travelers throughout this pandemic. If such a restriction was placed on the witnesses in March,

they could be forced to quarantine for fourteen days. During these periods of pandemic induced

isolation, the witnesses would be unavailable to perform their regular duties at the lab or to

testify in other federal trials for an inordinate amount of time.

         Millions of Americans have been ordered to stay at home and avoid travel and large

crowds. The virus has shut down businesses, impacted the stock market, and overwhelmed the

country’s healthcare resources. The longer we live with this, the more evident it becomes that

there is no predictable end. Some locales will see improvement, and some places will get worse.

This important public policy of preventing more infections and death is a compelling reason to

allow remote testimony as requested in this motion.

         The United States, prior to filing this motion, explored other options. No realistic ones

exist. The United States does not have the option of a Rule 15 deposition because the same

public policy concerns are present for travel on either end. That is to say, a Rule 15 deposition

would require prosecutors, defense attorneys, and agents to fly to Virginia– a COVID hot spot -

to conduct the depositions. Though the concerns are somewhat lessened with the attorneys

traveling to Virginia, they are still there, and that option requires four to five people to travel.

Furthermore, Defendant cannot easily be transported to Florida for the deposition because he is

                                                   9
        Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 10 of 11




in third-party custody at La Pasada. The logistics of transporting him and maintaining security in

another state, and contending with their COVID-19 policies, makes such an option unworkable.

       A continuance is not an alternative solution because the pandemic could continue for

years. As recent history has demonstrated, we could even see an increase in cases. Virginia and

New Mexico may not always be experiencing the pandemic at equal force. Continuing the case

until the end of the pandemic could take years, which is untenable given that this is already two

and a half years old.

       It is well worth noting that none of the above-referenced witnesses are accusing

Defendant. The nature of their testimony does not require an in-court identification. In fact, the

United States only intends to elicit foundational testimony from these witnesses to satisfy

reliability requirements of Elizabeth Talley’s opinions, much of which must be done before the

jury without a stipulation otherwise. Finally, being in the presence of Defendant will not have an

effect on these witnesses, since they have no personal involvement with him and cannot even

identify him.

       Certainly, the current situation was not anticipated by the higher courts, however they

have left the option open for such a situation. If a global pandemic does not constitute an

important public interest, the United States is at a loss as to what might.   This Court itself, as

well as other courts across the country, have closed down due to the COVID-19 pandemic. Jury

trials and grand jury proceedings were halted for a period of time, and most other proceedings

were done remotely, to include detention hearings which directly bear on a defendant’s liberty.

In fact, Congress passed a law to allow for video participation in hearings to permit the justice

system to move forward safely without running afoul of rules and laws demanding live, in-

person presence. The unprecedented nature of the pandemic make many of the cases discussing

                                                 10
         Case 1:19-cr-00940-JCH Document 204 Filed 11/16/20 Page 11 of 11




video testimony somewhat inapposite. There is no end in sight to this pandemic, but we cannot

completely halt the criminal justice system when there are viable ways to work around the issues.

To be sure, the United States is not suggesting by this motion that video testimony should be

permitted for any witness who is in anyway inconvenienced by the need to testify during the

pandemic. Rather, it is the specific and unique harms to the nine witnesses identified above,

their respective communities, and the state of New Mexico that support this motion.

        For the foregoing reasons, the United States respectfully requests that this Court hold a

hearing to determine whether important public policies allow for remote sworn testimony in this

case, and devise a proper and reliable procedure to conduct remote testimony from the nine

witnesses identified above.

                                                                Respectfully submitted,

                                                                JOHN C. ANDERSON
                                                                United States Attorney
                                                                Electronically filed November 16, 2020
                                                                JOSEPH M. SPINDLE
                                                                LETITIA CARROLL SIMMS
                                                                Assistant United States Attorney
                                                                Post Office Box 607
                                                                Albuquerque, New Mexico 87103
                                                                (505) 346-7274


I HEREBY CERTIFY that on November 16, 2020, I filed the
foregoing electronically through the CM/ECF system, which
caused the below counsel of record to be served by electronic
means, as more fully reflected on the Notice of Electronic
Filing.

/s/ Filed Electronically
Joseph M. Spindle, Assistant U.S. Attorney




                                                        11
